                                                                                               E-FILED
                                                             Thursday, 29 November, 2018 06:08:36 PM
                                                                          Clerk, U.S. District Court, ILCD


                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
         Plaintiff,                         )
                                            )
vs.                                         )       Crim. No. 17-20037
                                            )
BRENDT A. CHRISTENSEN,                      )
                                            )
         Defendant.                         )

             MOTION TO REQUIRE POTENTIAL JURORS TO COMPLETE
        JURY QUESTIONNAIRES IN PERSON AT THE FEDERAL COURTHOUSE

         NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Motion to Require Jurors to Complete Jury Questionnaires in

Person at the Federal Courthouse states as follows:

      1. On November 29, 2018, counsel for Mr. Christensen submitted a Proposed Jury

         Questionnaire to this Court under seal. The document was sealed due to the

         sensitivity of the information contained therein.

      2. One need only look to Mr. Christensen’s Motion to Change Venue to see the

         pervasive nature of the press coverage that this case has generated. Matters

         regarding the jury questionnaire are properly kept out of public view if the goal

         is to avoid tainting the jury pool. Jones v. Bradshaw, 489 F.Supp.2d 786, 840-841

         (N.D. Ohio 2007).



                                                1
3. It is common for expansive jury questionnaires to be used in capital cases to

   reduce the amount of in-court time necessary to select a jury. (See Exhibit A –

   Declaration of Capital Resource Counsel Kevin McNally)

4. In the last three years, all but one of the capital cases that were set for trial in the

   United States filled out the juror questionnaires in person at the courthouse. (See

   Exhibit B – Declaration of Capital Resource Counsel Matthew Rubenstein)

5. Allowing the jury questionnaires to be mailed out to potential jurors increases

   the likelihood that the prospective juror will consult other people and sources of

   information before responding to the questions. Furthermore, the instructions

   from the Court directing the prospective jurors not to research the case through

   any resource including the internet, media publications, or any other source of

   information will be significantly more effective if the jurors hear the instruction

   in person, at the Courthouse. Requiring the jury questionnaires to be filled out in

   person at the Courthouse not only imparts the sense of gravity and sobriety

   appropriate in this type of case, but also ensures that the information remains

   within the control of the parties and the Court.

6. Additionally, there are several extremely sensitive factual matters which are

   currently the subject of pretrial motions, or will be the subject of upcoming

   motions in limine. Mr. Christensen proposes a schedule where prospective jurors

   are summoned to the Courthouse to fill out the jury questionnaires after the



                                           2
        Court has ruled on said motions, which will necessarily affect the contents of the

        jury questionnaires as well as jury selection.1

        WHEREFORE, Defendant requests that this Court adopt the Proposed Jury

Questionnaire filed on his behalf, and create a schedule that allows for the potential

jurors to fill out said Questionnaire in person at the Courthouse prior to trial.

                 Respectfully submitted,

                 /s/Elisabeth R. Pollock                              /s/ George Taseff
                 Assistant Federal Defender                           Assistant Federal Defender
                 300 West Main Street                                 401 Main Street, Suite 1500
                 Urbana, IL 61801                                     Peoria, IL 61602
                 Phone: 217-373-0666                                  Phone: 309-671-7891
                 FAX: 217-373-0667                                    Fax: 309-671-7898
                 Email: Elisabeth_Pollock@fd.org                      Email: George_Taseff@fd.org

                 /s/ Robert Tucker                                    /s/ Julie Brain
                 Robert L. Tucker, Esq.                               Julie Brain, Esq.
                 7114 Washington Ave                                  916 South 2nd Street
                 St. Louis, MO 63130                                  Philadelphia, PA 19147
                 Phone: 703-527-1622                                  Phone: 267-639-0417
                 Email: roberttuckerlaw@gmail.com                     Email: juliebrain1@yahoo.com




         1
           Depending on the Court’s rulings, the defense proposed questions 115, 119, 124-127, 131-134, and 154
could be stricken voluntarily by Mr. Christensen.
                                                          3
                             CERTIFICATE OF SERVICE

      I hereby certify that on November 29, 2018, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller

and Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           4
                 DECLARATION REGARDING JURY SELECTION PRACTICES

         1.    I  currently  serve  as  the  Director  of  the  Federal  Death  Penalty  Resource

Counsel Project, assisting court‐appointed and defender attorneys charged with the

defense of capital cases in the federal courts.  I have served as Resource Counsel since

the inception of the Resource Counsel Project (RCP) in January, 1992.  The Project is

funded and administered under the Criminal Justice Act by the Defender Services Office

of the Administrative Office of the United States Courts.

         2.  My responsibilities as federal resource counsel include the monitoring of all

federal  capital  prosecutions  throughout  the  United  States  in  order  to  assist  in  the

delivery of adequate defense services to indigent capital defendants in such cases.  This

effort includes the collection of data on the initiation and prosecution of federal capital

cases.1 

         3.  In order to carry out the duties entrusted to me, I maintain a comprehensive

     1
       The work of the Federal Death Penalty Resource Counsel Project is described in a report
 prepared by the Subcommittee on Federal Death Penalty Cases, Committee on Defender Services,
 Judicial Conference of the United States, FEDERAL DEATH PENALTY CASES:
 RECOMMENDATIONS CONCERNING THE COST AND QUALITY OF DEFENSE
 REPRESENTATION (May, 1998), at 28-30. www.uscourts.gov/dpenalty/1COVER.htm. The
 Subcommittee report “urges the judiciary and counsel to maximize the benefits of the Federal Death
 Penalty Resource Counsel Project ..., which has become essential to the delivery of high quality,
 cost-effective representation in death penalty cases ....” Id. at 50. A recent update to the Report
 stated: “Many judges and defense counsel spoke with appreciation and admiration about the work
 of Resource Counsel. Judges emphasized their assistance in recruiting and recommending counsel
 for appointments and their availability to consult on matters relating to the defense, including case
 budgeting. Defense counsel found their knowledge, national perspective, and case-specific
 assistance invaluable.”
 http://www.uscourts.gov/FederalCourts/AppointmentOfCounsel/Publications/UpdateFederalDea
 thPenaltyCases.aspx


                                           EXHIBIT A
list  of  federal  death  penalty  prosecutions  and  information  about  these  cases.    I

accomplish this by internet news searches, by reviewing dockets and by downloading

and obtaining indictments, pleadings of substance, notices of intent to seek or not seek

the death penalty, orders and opinions by the District Court and by telephonic or in‐

person interviews with defense counsel or consultation with chambers.  The Project’s

information  regarding  federal  capital  prosecutions  has  been  relied  upon  by  the

Administrative Office of the United States Courts, by the Federal Judicial Center and by

various federal district courts.

      4.    I  have  personally  assisted  appointed  counsel  in  voir  dire  in  the  following

federal capital trials:  United States v Richard Tipton, et al., (E.D. Va. No. 3‐92‐CR‐68);

United States v. John Javilo McCullah (E.D. OK. CR‐92‐032‐S); United States v. Michael

Murray (M.D. Penn. No. 1:CR‐92‐200); United States v. Jean Claude Oscar, et al. (E.D.

Va. 93‐CR‐131‐Morgan); United States v. Stacey Culbert  (E.D. Mich. No. CR‐92‐81127); 

United States v. Louis Jones (N.D. Texas No. 6‐95 CR 0015‐C); United States v. Orlando

Hall (N.D. Tex. No. 4:94‐CR‐121‐Y); United States v. Bruce Webster (N.D. Tex. No. 4:94‐

CR‐121‐Y) and United States v. Len Davis (E.D. La. No. 94‐381).  I have observed portions

of the jury selections in other cases: United States v. Thomas Pitera (E.D. N.Y. No. CR 90‐

0424 (RR)) and United States v. Dennis B. Moore (W.D. Mo. No. CR 94‐00194‐01‐12‐CR‐

W‐9).  I have selected  federal capital trial juries as counsel of record.  United States v.

                                               2
Quinones and Rodriguez (S.D. NY CR No. 00 CR 0761 (JSR)) and United States v. Valerie

Friend (S.D. WV CR No. 2:05‐00107).  I have assisted in preparing defense counsel for

jury selection in other cases: United States v. Jason De la Torre (D.N.M. No. CR 95‐538‐

MV); United States v. Timothy McVeigh (W.D. OK CR No. M‐95‐98‐H) (Alley) on change

of venue to (D. CO CR No. 96‐CR‐68‐M) (Matsch); United States v. Theodore Kaczysnki

(E.D. CA. No. CR‐S‐96‐259) and United States v. Angela Johnson (N.D. IA CR No. 00 CR

3034‐MWB). 

                                 A.  Attorney Questioning 

        5.  In the vast majority of federal capital trials, attorneys are permitted to ask the

jury questions.  As of January 15, 2016, jury selection has begun 230 times in a federal

capital case.  Attorney questioning of potential jurors was allowed in 189 (or 82%) of

these trials (189/230).2

                                   B.  Jury Questionnaires

        6.    In  the  vast  majority  of  cases,  jury  questionnaires  containing  additional

questions beyond those found in standard questionnaires have been used in order to

reduce the amount of in‐court time necessary to select a jury.


    2
     In one trial, attorney questioning was permitted for a defendant for almost half
 of  the  jury  panel,  then  was  stopped  (Battle).    In  three  other  cases,  attorney
 questioning was not allowed initially, but then was allowed (Acosta‐Martinez/Rivera‐
 Alejandro (D PR), Bobbitt/Jones (ED VA) and Tsarnaev (D MA)).
                                               3
            7.  In all but 11 of these trials, the district court ordered or approved a juror

questionnaire which asked questions in addition to the standard questions.  In a few of

these  230  trials,  there  was  no  request  for  use  of  an  extensive  questionnaire.    In  a

majority  of  the  219  trials  where  a  questionnaire  was  used  (95%,  219  of  230),  the

questionnaire was extensive.3

            8.  The reason that so many district judges approve the use of prospective juror

questionnaires, including extensive questionnaires, is that it conserves precious judicial

resources  by  eliminating  the  need  for  time‐consuming  in‐person  questioning  on  a

variety  of  topics.4    Rather,  district  court  judges  have  chosen  to  use  an  expanded

questionnaire as a tool to identify specific areas that may require testimony by potential

jurors.  

            9.  Appellate courts have rejected claims in federal capital cases that voir dire was

inadequate, in part relying upon the district court’s use of in‐depth questionnaires.  See,

    3
     Five of the “expanded” questionnaires were very brief.

       The Benchbook for United States District Court Judges, §3.01 “Death Penalty
        4


 Procedures,” Pretrial ¶(A)(5), p. 117 (March 2000 rev), suggests consideration of
 “having veniremembers complete a jury questionnaire” prior to a federal capital trial
 and  providing  the  same  to  counsel.    This  is  the  reason  the  Resource  Guide  for
 Managing Capital Cases, Chapter III A1, p. 33 (Federal Judicial Center, 2002) states:
 “All the judges we interviewed used questionnaires.”  The Guide also states: “Nearly
 all federal judges who have had a death penalty trial to date have used a written jury
 questionnaire.”  Id., Chapter III A2, p. 34.  “Most questionnaires have been in the
 range of ten to fifteen pages.”  Id.
                                                  4
e.g.,  United  States  v.  McVeigh,  153  F.3d  1166,  1208  (10th  Cir.  1998)  (“an  extensive

questionnaire”);  United  States  v.  Ortiz,  315  F.3d  873,  888  (8th  Cir.  2002)  (“a

questionnaire of 103 questions”).  

                            C.  Individual and Sequestered Voir Dire

            10.    Similarly,  relatively  few  judges  have  declined  to  conduct  individual,

sequestered  (away  from  other  potential  jurors)  voir  dire,  at  least  on  the  issue  of

punishment views in federal death penalty cases.5  To our knowledge, judges refused

individual, sequestered (private ‐ apart from other jurors) voir dire on the issue of the

death  penalty  31  times.6    So,  87%  of  federal  judges  conduct  “private”  individual

questioning of potential jurors at least on the issue of capital punishment views (199 of

230).

            11.  Punishment questioning in a group setting carries with it 1) a danger that

other jurors, who listen to the answers of fellow potential jurors, may be contaminated



      The Benchbook for United States District Court Judges, §3.01, ¶(A)(7), p. 119,
        5


 recommends that punishment questions be posed individually “at sidebar ...”  See
 also Chambers to Chambers, Vol. 10, No. 1, pp. 3‐7 (Federal Judicial Center 1995). 
 The Resource Guide for Managing Capital Cases, Chapter III A3a, p. 36, states that all
 the district judges interviewed used a combination of group (for general issues) and
 individual (for death penalty issues) voir dire.  Of course, group voir dire is well suited
 and time efficient for non‐sensitive topics – although some judges have conducted
 all questioning in private and individually.
    6
     Five judges permitted individual questions in private “as necessary.”  
                                                  5
or  improperly  influenced  by  those  responses  and  thus  2)  may  shade  their  answers

based on what they hear and 3) is demonstrably inferior in identifying biased jurors and

4) requires repeated exposure to questions about the death penalty which presume

guilt and creates a less than neutral jury.

       12.    In  those  federal  cases  where  the  district  court  required  small  group

questioning, sensitive issues (the death penalty, exposure to pretrial publicity or racial

or ethnic attitudes) often end up requiring some questioning out of the hearing of other

jurors, usually at the bench.  In the end, the process is not time efficient, particularly if

there  is  no  questionnaire  allowing  counsel  and  the  court  to  focus  on  troublesome

topics.  Rather than bring individual jurors in on a scheduled basis for questioning, the

group approach often requires a large panel of jurors to sit idly (whether they can hear

the answers of other jurors or not). This unnecessarily wastes the time of many citizens,

as  opposed  to  setting  up  an  individual  interview  schedule,  which  creates  the  least

imposition on each citizen.

       I  declare under the penalty of perjury under the laws of the United States of

American, 28 U.S.C. §1746, that the foregoing is true and correct.  

       Executed this 18th day of January, 2016.

                                                   /s/ Kevin McNally                                  



                                              6
        DECLARATION REGARDING THE PROCESS OF PROSPECTIVE JURORS
                  FILLING OUT THE JUROR QUESTIONNAIRE


       1.      I currently serve as a Capital Resource Counsel with the Capital Resource
Counsel Project. The Capital Resource Counsel Project works in coordination with the Federal
Death Penalty Resource Counsel Project and is funded and administered by the Defender
Services Office of the Administrative Office of the United States Courts. In this position I
provide training, consultation, and support to attorneys in Federal Defender organizations and
CJA panel attorneys appointed to represent persons charged with federal capital crimes, and
provide direct representation in federal capital cases.
       2.      United States District Courts directed prospective jurors to fill out substantive
Juror Questionnaires eight times in seven federal capital cases over the period 2016, 2017, and
2018. In seven of these instances the prospective jurors were summoned to court to fill out the
substantive juror questionnaire at the courthouse. In one instance the juror questionnaire was
mailed to prospective jurors who filled out the questionnaire, and then mailed their completed
questionnaire back to the courthouse.	
	
       United	States	v.	Dylann	Storm	Roof	
       Case	No.	2:15-cr-472	(D.S.C.)	
       Judge	Presiding:	Hon.	Richard	M.	Gergel	
       (The substantive juror questionnaires were filled out by prospective jurors at the courthouse
       in September 2016. The case began trial in December 2016. The jury returned a verdict
       sentencing Mr. Roof to death in January 2017.)	
       	
       United	States	v.	Gary	Sampson	
       Case No. 1:01-cr-10384 (D. Mass.)
       Judge Presiding: The Hon. Leo T. Sorokin
       (The substantive juror questionnaires were filled out by prospective jurors at the courthouse
       in September 2016. The case began trial in September 2016. The jury returned a verdict
       sentencing Mr. Sampson to death in January 2017.)	
       	
       United	States	v.	Jesse	Con-Ui	
       Case No. 3:13-cr-123 (M.D. Pa.)
       Judge Presiding: The Hon. A. Richard Caputo
       (The substantive juror questionnaires were mailed to prospective jurors who filled them
       out and mailed them back to the courthouse in March 2017. The case begin trial in April
       2017. The jury returned a verdict sentencing Mr. Con-Ui to life imprisonment in July
       2017.)
       	

                                                  1
	
                                          EXHIBIT B
       United	States	v.	Ulysses	Jones,	Jr.	
       Case No. 6:10-cr-3090 (W.D. Mo.)
       Judge Presiding: The Hon. Greg Kays, Chief Judge
       (The substantive juror questionnaires were filled out by prospective jurors at the courthouse
       in July 2017. The case began trial in September 2017. The jury returned a verdict
       sentencing Mr. Jones to life imprisonment in October 2017.)

       United	States	v.	Ricky	Fackrell	and	Christopher	Cramer	
       Case	No.	1:16-cr-26	(E.D.	Tex.)	
       Judge Presiding: The Hon. Marcia A. Crone
       (The substantive juror questionnaires were filled out by prospective jurors at the courthouse
       in April 2018. The case began trial in April 2018. The jury returned verdicts sentencing
       Mr. Fackrell and Mr. Cramer to death in June 2018.)

       United States v. Donald Fell
       No. 5:01-cr-00012-GWC (D. Vt.)
       Judge Presiding: The Hon. Geoffrey W. Crawford, Chief Judge
       (The substantive juror questionnaires were filled out by prospective jurors at the courthouse
       once in February 2017 and then by a new group of prospective jurors in September 2018.
       In February 2017, the trial was continued and that group of prospective jurors was excused
       from service. In the latter instance, the case was scheduled to begin trial in October 2018,
       but was resolved by a negotiated settlement to a life sentence in September 2018.)
       	
       United	States	v.	Jarvis	Madison	
       No. 6:17-cr-15 (M.D. Fla.)
       Judge Presiding: The Hon. Roy B. Dalton, Jr.
       (The substantive juror questionnaires were filled out by prospective jurors at the courthouse
       in October 2018. The case is scheduled to begin trial in January 2019.)
	
       I declare under penalty of perjury under the laws of the United States of America, 28
U.S.C. §1746, that the foregoing is true and correct. Executed this 28th day of November, 2018.



                                      /s/ Matthew Rubenstein
                                      Matthew Rubenstein




                                                 2
	
